DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
Election/Restrictions
Applicants canceled or changed dependency of non-elected Group II claims 15-22 thereby rendering moot Group II.  The Restriction Requirement is maintained and amended to include elected Group I claims and non-elected Group III claims which will be rejoined to elected Group I claims only when all Group I claims are allowable.
Recall that Applicants elected without traverse Group I (claims 1-14, 18-22, 24-25, 37-38, and 42-51), in their reply of 02/28/2022.
Furthermore, recall that Applicants’ provided a compliant species election for Formula I of base claim 1.  Applicants’ elected species was free of the prior art.
Examiner extended the Markush search to 
    PNG
    media_image1.png
    173
    294
    media_image1.png
    Greyscale
 in the last Office Action and found prior art reference RUF.
Although Applicants’ amended claim 1 to include the disclaimer:  “when A is bond, then R5 is not hydrogen”, the Examiner only interprets this disclaimer as covering the situation wherein n is 1 and thus A is present to be counted as a “bond”.  However, claim 1 is silent as to the alternative situation when n is 0, and thus A is not present but R5 can still remain hydrogen.  Examiner has maintained the anticipatory prior art rejection using reference RUF since (1) Examiner’s written anticipatory prior art rejection of record covered both alternatives of n:  when n is 0 or 1 in the previous Office Action (see page 8, and reproduced with underlined, below); and (2) since claim 1 is silent as to when n is 0 (thus permitting R5 to be hydrogen since/when A is absent).
No extended Markush search of genus Formula I will occur in this FINAL Office Action given the maintained anticipatory prior art rejection.
Note that a double patent and prior art search for Formula I of claim 1 has only been conducted for Applicants’ elected species of Formula I and for the Markush search extension to the compound of the prior art rejection, below.
The full scope of Formula I of claim 1 has not yet been searched for double patent and prior art in accordance with Markush search practice per explanations, above.
Please note that additional Markush search extensions and prior art searching will not occur in After Final.  Please file a RCE to resume Markush searching of alternative species of genus Formula I of base claim 1.  Right now, only Applicants’ elected species is free of the prior art.
Examiner envisions many more rounds of RCE just to search all species of Formula I of claim 1.
Claims 7-10, 14, 18, 20, 22, 24, and 51 remain withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected species of Group I, there being no allowable generic or linking claim.  Furthermore, claims 28, 31, and 34-36 remain withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected Group III, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 02/28/2022.
Current Status of 17/249,457
This Office Action is responsive to the amended claims of June 27, 2022.
Claims 1-6, 11-13, 19, 21, 25, 37-38, and 42-50 have been examined on the merits.  Claims 1, 3, 19, and 21 are currently amended.  Claim 2 is original.  Claims 4-6, 11-13, 25, and 37-38 are previously presented.  Claims 42-50 are new.
Priority
Applicants identify the instant application, Serial #:  17/249,457, filed 03/02/2021, as a continuation of PCT/US2019/049255, filed 09/02/2019, which claims foreign priority to:  PCT/CN2018/116897, filed 11/22/2018; and to PCT/CN2018/103789, filed 09/03/2018.
The effective filing date remains March 2, 2021, which is the date the instant Non-Provisional was filed with the U.S. Patent Office.
Response to Arguments
The Examiner acknowledges receipt of Applicants’ claim amendments and Reply of June 27, 2022.
The Examiner has reviewed the claim amendments and Reply of 06/27/2022.
Applicants deleted C5-6 aryl for R5 of claim 3, as requested, thereby rendering moot the indefiniteness/lack of antecedent basis rejection against claim 3 (see paragraphs 19-21 of previous Office Action).  This same deletion also renders moot the rejection under 35 U.S.C. 112(d) (see paragraph 22-24 of previous Office Action).
The anticipatory prior art rejection (see paragraphs 25-26 in previous Office Action) is maintained.  Applicants did not traverse this rejection.  Rather, Applicants relied on one amendment at the tail-end of base instant claim 1 specifying that when A is a bond, R5 is not hydrogen.
However, the Examiner responds by saying that based on how instant claim 1 is drafted, there are two alternative embodiments for R3:
(1)  when n is 1, then A is present, and A can be a bond, which connects to the hydrogen at R5; or 
(2)  when n is 0, then A (the bond) is not present, and its just hydrogen at R5 bonded to the R3 position.
The Examiner can only go by what is explicitly (in black and white) claimed.  Looking at the written claim language of claim 1, R3 is –(A)n-R5, wherein n can be 0 or 1.  The disclaimer Applicants added to claim 1 only covers situations wherein n is 1, thus A is present to be counted as a bond.  However, there is no disclaimer in claim 1 prohibiting n to be 0, and therefore, R3 is R5 which is hydrogen.  For this reason, the anticipatory prior art rejection is maintained.
The Examiner can properly make that maintained rejection FINAL since Examiner included each of the two alternative situations/scenarios/embodiments governing “n” (as 0 or 1) for R3 as –(A)n-R5 in the last Office Action:  “wherein either n is 1 and A is a bond or n is 0; R5 is H;” (see page 8 of previous Office Action).
This rejection is reproduced, below.

Claim Rejections - 35 USC § 102 – Maintained Rejection
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-2, 5-6, 11, and 19 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by RUF (Ruf, Sven, et al.  “Novel nicotinamide analog as inhibitor of nicotinamide N-methyltransferase.”  Bioorganic & Medicinal Chemistry Letters.  (2018), Vol. 28, pp. 922-925, referenced in IDS of 03/01/2022).
The reference RUF teaches the compound 1:  
    PNG
    media_image2.png
    264
    475
    media_image2.png
    Greyscale
 (Table 1 on page 923).  RUF compound 1 is a species of genus formula I of instant claim 1, wherein X is N; Y is -CR4, wherein R4 is hydrogen (H); R1 is -OC1alkyl; R2 is -C(O)NRaRb, wherein Ra and Rb are each H; R3 is –(A)n-R5, wherein either n is 1 and A is a bond or n is 0; R5 is H; and R6 is H.  The disclaimer for instant claim 1 does not apply against the RUF compound 1 since X and Y in RUF are N and -CH, respectively.  This anticipates claims 1-2, 5-6, and 11.
This also anticipates claim 19, since Applicants recently amended claim 19 to depend on claim 1 (and no longer depend on claim 15).
Applicants should amend their recently added disclaimer to say:  -- when n is 1, and A is present, then if A is bond, then R5 is not hydrogen; and when n is 0, R5 cannot be hydrogen -- .
	This rejection is properly made FINAL since Examiner accounted for the dual embodiments/interpretations of claim 1.  The interpretation governing n is 1 is now disclaimed out by Applicants’ claim 1 amendment but no amendment or disclaimer prevents the interpretation, above, when n is 0 as R5 is still hydrogen.
	Please also note that reference RUF remains a strong reference under 35 U.S.C. 102(a)(1) based on publication date of January 31, 2018, which is long before 09/03/2018 or 11/22/2018.  The 09/03/2018 and 11/22/2018 dates represent two dates which Applicants could eventually perfect foreign priority for/to.  Moreover, January 31, 2018 is long before the 09/02/2019 possible effective filing date.
Conclusion
Claims 3-4, 12-13, 21, 25, 37-38, and 42-50 are presently objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.  However, revision alone will not place application in condition for allowance as further Markush searching awaits in RCE for alternative additional species of genus Formula I of base claim 1.  These additional Markush searches will likely retrieve new prior art that will permit Examiner to reject at least one of claims 3-4, 12-13, 21, 25, 37-38, and 42-50.
Claims 1-2, 5-6, 11, and 19 are not presently allowable as written.
Note and recall that Applicants’ elected species of Formula I is free of the prior art.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOHN S KENYON whose telephone number is (571)270-1567. The examiner can normally be reached Monday-Friday 10a-6p.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Anna Jiang can be reached on (571) 272-0627. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/JOHN S KENYON/Primary Patent Examiner, Art Unit 1625